Citation Nr: 1426496	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-03 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial increased rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) prior to July 24, 2012, and in excess of 50 percent thereafter.

2. Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 



INTRODUCTION

The Veteran served on active military duty from November 1969 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs Appeals Management Center (AMC) in Washington, D.C.  

In September 2011, the Board remanded the Veteran's claims.  In a September 2012 rating decision, the RO awarded the Veteran a 50 percent disability rating for his PTSD effective July 24, 2012.  Because the subsequent rating decision awarded a higher rating, but less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The claims currently on appeal were denied in a November 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1. During the entire period under consideration, the Veteran's service-connected PTSD has been characterized by chronic sleep impairment, nightmares, irritability, flattened affect, anxiety, intrusive recollections, social avoidance, and disturbances of motivation and mood, which have resulted in occupational and social impairment and reduced reliability, but not deficiencies in most areas such as work, family relations, judgment, thinking, and mood.

2. The Veteran has reported completing 2 years of college and having experience as a delivery man.  He reportedly last worked in 2003 and did not leave employment due to disability.  PTSD is rated at 50 percent and is his only service-connected disability.  

3. The Veteran is not precluded from gainful employment for which he is qualified due solely to service-connected disability.  


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial evaluation of 50 percent, but no higher, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

2. The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's increased rating claim for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With regard to the Veteran's TDIU claim, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in April 2012. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file. These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

An April 2012 computer-generated Social Security Administration (SSA) inquiry indicates that the Veteran is receiving payments from SSA.  However, there is no entry under the "disability onset" date and the date of initial entitlement is December 2009, when the Veteran reached the age of 62 (the minimum non-disability retirement age).  VA is therefore not required to request any records from SSA, as there is no indication that the Veteran is in receipt of Social Security disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Board is satisfied that the duties to notify and assist have been met.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Initial Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 119.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Analysis

By way of history, prior to July 24, 2012, the Veteran's PTSD was rated 10 percent disabling, and since July 24, 2012, his PTSD is rated as 50 percent disabling, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran contends that he is entitled to an increased rating for his service-connected PTSD.  After careful consideration of all the evidence of record, the Board concludes that a 50 percent rating is warranted since he filed his initial claim but a rating higher than 50 percent is not in order, for his PTSD.

A February 2009 psychological report by Dr. O'Halloran notes the Veteran's report of severe sleep impairment with nightmares.  The Veteran exhibited symptoms of hypervigilance and exaggerated startle response, along with emotional lability and psychomotor agitation.  Dr. O'Halloran indicated that the severity of the Veteran's psychological decompensation has had moderate impairments within marital and familial functioning and his emotional disinhibition has had marked impairment in social and industrial adaptability.  Dr. O'Halloran indicated that the Veteran retired from the United Parcel Service (UPS) because his emotional extremes compromised his capacity for appropriate comprehension, reasoning and judgment as a driver.  Symptoms of road rage and reduced capacity for sustained focus and concentration necessitated his early retirement because of the high risk factors to himself and others.  He was assigned a GAF score of 46.  The psychologist found that he Veteran exhibits a lack of emotional and behavioral predictability secondary to his PTSD symptoms.  He opined that he cannot perform a normal workday or workweek without markedly disruptive psychological symptoms.  He further found that the Veteran employs behavioral avoidance to circumvent minor transient stress.  The psychologist opined that the Veteran is not capable of returning to his career as a driver, nor is he capable of alternative vocational rehabilitation.  

VA treatment records dated from January 2006 to November 2006 show that the Veteran regularly exercises by walking, doing yard work, and playing golf.  The Veteran reported having trouble sleeping and nightmares.  These treatment records did not otherwise indicate complaints of or treatment for PTSD symptoms.

In September 2009, the Veteran underwent a VA PTSD examination.  He reported being married for 40 years with two children and two grandchildren with whom he described having good relations.  The Veteran and his wife attend weekly church service.  He enjoys fishing and deer hunting.  He worked for UPS as a teamster until retirement after 30 years.  Since retiring, he spends his time working around the house, with family, and fishing.  He also enjoys watching sports.  Upon examination, the Veteran appeared clean and appropriately dressed.  His speech was slow, but clear.  His attitude was cooperative, friendly, and attentive.  His affect was appropriate and mood was good and euthymic.  The Veteran's attention was intact, thought process and content were unremarkable, and his intelligence was average.  He was found to have sleep impairment as it is difficult for him to initiate sleep.  Energy levels were also reported as low and that he takes occasional naps.  His wife reported that he has disturbing dreams.  The Veteran denied hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, and episodes of violence.  His impulse control was good and memory was normal.  Pertinent PTSD symptoms included a difficult sleep pattern, low energy, and loss of interest in previously enjoyed physical activities.  The examiner found that the Veteran did not have total occupational and social impairment resulting in deficiencies in most areas.  He was assigned a GAF score of 60.  

A March 2011 psychological report by Dr. O'Halloran noted that while the Veteran has remained in his 41-year marriage, he has continued episodic marital stress.  The Veteran reported that his frequent nightmares result in symptoms of sleep deprivation.  His symptoms of emotional lability, ease of irritability and low frustration tolerance frequently precipitates stress within the marriage.  His acute anxiety symptoms also contribute to social avoidant behaviors that result in symptoms of hyperarousal and agitation, leading to isolation.  The Veteran disclosed that his impatience has also contributed to his limited exposure to his young grandchild.  He also reported that he experiences vulnerability in public environments.  He has increased difficulty when driving because of his anxiety, which results in his occasional dependency upon his wife to chauffer.  The Veteran stated that he accompanies his wife for a brief time when shopping and is always anxious to return home.  Social interactions are infrequent and essentially limited to two Vietnam veteran friends.  He spends time with one friend when fishing two to three times each year.  He usually maintains occasional conversation with his other friend.  The Veteran described an inability to maintain focus and concentration.  He stated that he enjoys watching television if the story lines are not complex.  Dr. O'Halloran found that the Veteran was re-experiencing his in-service trauma through intrusive and ruminating thoughts and dreams.  He was observed to display symptoms of emotional numbing with avoidant behavior patterns, restricted range of affect, and loss of motivation.  Other symptoms included hypervigilance, low frustration and tolerance, poor concentration, and prolonged symptoms of sleep disturbances.  Dr. O'Halloran concluded that recent medical problems have contributed to the escalation of clinical symptoms and the Veteran remains incapable of sustained, gainful employment because of emotional, cognitive and behavioral impairments of his psychological symptoms.  He was assigned a GAF score of 42.

A May 2012 psychological report by Dr. O'Halloran noted moderate symptoms of marital discord due to his low frustration tolerance and ease of irritability, which contribute to emotional distancing.  Dr. O'Halloran found that his avoidance behaviors of social and community activities also result in additional psychological estrangement.  The Veteran displayed poor motivation for psychosocial participation within both familial and social environments.  He avoids activities outside of his home because of his acute anxiety symptoms.  Dr. O'Halloran opined that the Veteran demonstrated a markedly impaired ability to establish and maintain effective interpersonal relationships and the severity of his symptomatology precludes his ability to acquire and sustain competitive, gainful employment.  He further found that the Veteran cannot successfully complete a normal workday or week without manifesting disruptive cognitive, emotional or behavioral symptomatology.  He was assigned a GAF score of 40.

At an August 2012 VA examination, the Veteran reported having nightmares once or twice each week, diminished interest or participation in significant activities, feelings of detachment or estrangement (few interpersonal relationships), irritability or outbursts of anger, and difficulty concentrating.  He reported having been diagnosed with sleep apnea and prescribed a C-PAP machine, but does not use it due to being claustrophobic.  The Veteran further stated that he has minimal problems with sleep onset and maintenance, but that he will occasionally wake due to nightmares.  He has been married for 43 years and gets along well with his wife who is very "tolerant" with him.  He reported seeing his two adult children once a week along with his grandchildren.  He has decreased concentration and is unable to maintain focus, such as when watching television and reading a book.  The Veteran exercises twice a week for two hours each time at the gym.  He was observed to have flattened affect, anxiety, and depressed mood.  The Veteran reported that his depressed mood "does not happen too often."  He was guarded and defensive.  The examiner determined the Veteran's degree of social impairment to be at a mild level and severity.  He was diagnosed with PTSD and assigned a GAF score of 60.

After collective review of all the evidence, the Board finds that by resolving all reasonable doubt in favor of the Veteran that his service-connected PTSD more nearly approximates a higher initial 50 percent rating from the March 18, 2009 effective date of the grant of service connection.

In this regard, the Veteran's symptoms during this period were manifested, primarily, by: chronic sleep impairment marked by nightmares, social avoidance, impatience, irritability, anger, intrusive recollections, hypervigilance, exaggerated startle response, anxiety, decreased motivation, concentration and attention disturbances, difficulty with social relationships, depressed mood, and flattened affect.  

The Board finds that these symptoms are similar to many of those contemplated by a 50% rating, or the even lower 30% rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and flattened affect, among the types of symptoms associated with a 50% rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, and chronic sleep impairment, among the types of symptoms associated with a 30% rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

These symptoms, however, are not akin to the occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood necessary for a 70 percent disability evaluation.  See id.  Indeed, despite his lack of desire for interpersonal relationships and reports of episodic marital stress, the Veteran has maintained a 42-year marriage and stated that he gets along with his wife well and that she is very "tolerant" with him.  He also has two adult children who he sees weekly along with his grandchildren.  Similarly, his thinking and judgment have been intact and his mood has oscillated from dysthymic and irritable to calm and good.  

Although the 70% rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70% level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70% level.  Indeed, the 30%, 50%, and 70% criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran reported that his depressed mood "does not happen too often," as reflected in the August 2012 VA examination.  The Veteran's depressed mood is expressly contemplated by the 30% criteria, or at best, the 50% criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  A 50 percent rating since the effective date of service connection adequately compensates the Veteran for that impairment.  

The same holds true for the Veteran's irritability, as reflected in the March 2011 private psychological report and the August 2012 VA examination report.  The Veteran reported being easily irritated and having a low frustration tolerance with others.  However, the Board finds that the Veteran's symptomatology is not like or similar to impaired impulse control (such as unprovoked irritability with periods of violence).  While the Veteran has described irritability, the September 2009 VA examiner found that the Veteran does not have inappropriate behavior, that his impulse control is good, he is able to understand the outcome of his behavior, and that there have been no episodes of violence.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of irritability and low frustration tolerance is more closely analogous to that contemplated by the 50 percent rating criteria.  Vazquez-Claudio, 713 F.3d at 117.   

The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70% rating, and therefore, a 70% rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under 	 § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

GAF scores of 40, 42, and 46 were assigned by the Veteran's private treatment provider during the appeal period (e.g. February 2009, March 2011, and May 2012 treatment records), compared to the GAF score of 60 assigned at the September 2009 and August 2012 VA examinations.  Although the Veteran has been assigned GAF scores ranging from 40 to 46, indicating serious impairment and impairment in reality testing or communications or major impairment in several areas, the symptomatology observed upon treatment and examination more appropriately reflects an assignment of a 50 percent disability rating since the effective date of service connection.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV (DSM-IV) at 46-47.  While the Veteran has reported depressed mood, it is not near continuous depression or similar type and degree and has been described by the Veteran as infrequent.  While the Veteran has reported a lack of desire in establishing and maintaining effective relationships, he has maintained a 43-year marriage with his wife and remains close with his children and grandchildren.  Since the date of service connection, the Veteran has not displayed any other symptom that would support a finding of occupational and social impairment with deficiencies in most areas.  He has not experienced problems similar to those contemplated by the 70 percent rating, like obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Symptomatology commensurate with a 100 percent evaluation, demonstrating total occupational and social impairment, is also not shown.  

In conclusion, the Board finds that the evidence more closely approximates the criteria for a 50 percent rating for the Veteran's PTSD for the entire period on appeal, although the preponderance of the evidence is against an initial rating in excess of 50 percent.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991); see also supra Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that VA refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. 		 § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. 		 § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as additional social and/or occupational impairment, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


TDIU

Governing Law and Regulations

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R.               §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a). 

Analysis

In this case, the Veteran contends that he is unable to be employed due to his service-connected PTSD.  

The Veteran is only service-connected for PTSD, which is 50 percent disabling.  Therefore, the Veteran does not meet the schedular requirements for TDIU. 

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

In this case, the evidence does not show that the Veteran is precluded from employment by his PTSD disability.  

The February 2009 psychological report by Dr. O'Halloran noted that the Veteran cannot perform a normal workday or workweek without markedly disruptive psychological symptoms.  He further noted that the Veteran is not capable of returning to his career as a driver, nor is he capable of alternative vocational rehabilitation.  In March 2011, Dr. O'Halloran opined that the Veteran remains incapable of sustained, gainful employment because of emotional, cognitive and behavioral impairments of his psychological symptoms.  In the May 2012 psychological report, Dr. O'Halloran indicated that the Veteran cannot successfully complete a normal workday or week without manifesting disruptive cognitive, emotional or behavioral symptomatology.

Upon VA examination in August 2012, the Veteran reported that he retired in approximately 2003 after working for UPS for 30 years.  He decided to retire as he had worked for enough time to retire and also stated that he did not want to leave.  He further stated that he "just [does not] feel like working" as he has done his time and does not want to have to interact with people.  He reported having problems with management.  The Veteran stated that he and his wife are "getting by" financially without him working but he debates whether he should return to work so they can have more income.  When asked if he thinks he would be able to return to work if required, he stated that he would try but "does not know if [he] could do it anymore" related to irritability, intolerance of people, and increased stress caused by driving.  The Veteran was unsure whether he would be successful at a job that had limited interactions with others.  The VA examiner, a licensed clinical psychologist, opined that while the Veteran experiences symptoms of a mental health condition, it is not to a severity level that would preclude occupational functioning.  She further opined that employment or engagement in occupational or educational training may likely be a positive activity to help to reduce the Veteran's current symptoms.  Specific occupational impairment was perceived to be evidenced in the areas of: interpersonal relations and ability to follow directions of management, low motivation and energy.  However, the examiner found it notable that when the Veteran had to continue working to reach retirement, he was able to successfully complete a 30-year career.  The examiner referred to the September 2009 VA examiner's opinion that the Veteran experiences mild or transient symptoms that decrease occupational functioning during times of stress.  Noting that the Veteran is not currently working, the examiner instead considered his occupational functioning in terms of completion of household tasks and hobbies; in addition to his social, recreational and overall level of functioning.  At each VA examination, he was assigned a GAF score of 60 for moderate symptomatology.  DSM-IV at 46-47.  Thus, the examiner's findings show no indication of a PTSD disability that is so severe as to preclude his ability to obtain or maintain substantially gainful employment, as necessary for establishing entitlement to a TDIU.
The Board finds that the August 2012 examiner's findings are more probative than those of the private treating psychologist in this regard.  The VA examiner provided a rationale to support the opinion and there was no indication that the VA examiner was not fully aware of the Veteran's past medical and occupational history or that she misstated any relevant fact.  The Board acknowledges the Veteran's contention in his October 2012 statement that the August 2012 VA examiner failed to note Dr. O'Halloran's May 2012 report.  However, after review of the examination report, the August 2012 VA examiner referred to each psychological report, to include the May 2012 report, conducted by Dr. O'Halloran in her determination.  Thus, the Board finds this opinion to be the more probative evidence of record.  Additionally, since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.

In conclusion, the probative evidence does not show he is unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected PTSD.  There is no basis to refer his TDIU claim to the Director of Compensation of Pension Service for consideration of an extraschedular grant of TDIU under § 4.16(b).  The appeal is denied.




ORDER

Entitlement to an initial disability rating of 50 percent from the March 18, 2009 effective date of service connection, but no higher for PTSD, is allowed, subject to the regulations governing the award of monetary benefits.  

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


